UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010. [ ] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-53282 Texas Sweet Crude Oil Corp (Exact name of small business issuer as specified in its charter) Delaware 98-0460379 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3280 Suntree Blvd Suite 105 Melbourne Fl 32940 (Address of principal executive offices) (zip code) (828) 489-9408 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of June 30, 2010 there were 21,141,978 shares of common stock, par value $0.0001 issued and outstanding. TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Financial Statements June 30, 2010 and 2009 TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Financial Statements June 30, 2010 and 2009 CONTENTS Page(s) Balance Sheets as of June 30, 2010 and December 31, 2009 1 Statements of Operations for the six and six months ended June 30, 2010 and 2009 and the period of November 1, 2006 (Inception) to June 30, 2010 2 Statement of Cash Flows for the six months ended June 30, 2010 and 2009 and the period of November 1, 2006 (Inception) to June 30, 2010 3 Notes to the Financial Statements 4-12 TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Balance Sheets June 30, 2010 December 31, 2009 (Unaudited) ASSETS Current assets Cash $ $ Total current assets Investment in Oil Wells Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Note payable Related party payables Total current liabilities Stockholders' deficit Preferred stock, $.0001 par value; 5,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.0001 par value; 155,000,000 shares authorized, 21,141,978 issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to financial statements 1 TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Statements of Operations Three months ended June 30, Six months ended June 30, For the period from November 1, 2006 (inception) to June 30, 2010 Revenue $
